—Order, Supreme Court, New York County (Harold Beeler, J.), entered on or about May 12, 1997, dismissing the indictment on speedy trial grounds, unanimously reversed, on the law, and the indictment reinstated.
The motion court found that although the People had 183 days within which to answer ready for trial, there were 190 days of includable time. However, we find that the motion court erred in including the September 4 to 26, 1996 time period, since the Justice who ruled on the pretrial motions did not advise the parties of his intention to issue his rulings prior to the September 4 adjourned date and, in any case, the People were entitled to a reasonable adjournment to prepare for the multiple suppression hearings that were granted for the two separate defendants (see, People v Robinson, 225 AD2d 407, lv denied 88 NY2d 884; People v Greene, 223 AD2d 474, lv denied 88 NY2d 879; People v Green, 90 AD2d 705, lv denied 58 NY2d 784). Concur — Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.